Citation Nr: 1726502	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a left hip disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran had active service from August 1960 to December 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's low back disability was not incurred in, is not due to or the result of, and was not permanently aggravated by service or a service-connected disability.

2.  The preponderance of the competent and credible evidence of record indicates that the Veteran's single service-connected disability alone does not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service or by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16(b) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in May 2011 and December 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Concerning the claim for service connection for a low back disability, the Veteran was provided with a VA examination in June 2014.  The examiner reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examiner subsequently provided an addendum to that opinion in November 2016.  The Board concludes that the June 2014 VA examination report and the November 2016 addendum are adequate for the purpose of making a decision concerning the claim for service connection for a low back disability.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, as treatment records have been obtained and associated with the record, the requested opinion was obtained, and the further adjudication was conducted, the Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In that instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Low Back Disability

The service medical records are negative for any signs, symptoms, or diagnoses of any low back disability.

A May 1986 VA treatment record shows that the Veteran had a marked antalgic left gait pattern with a limb length discrepancy of three-quarters of an inch.  

A vocational evaluation report in November 1988 shows that the Veteran's "primary disability at the time of referral was diagnosed as degenerative disease of the low back and left hip stemming from childhood perthes disease."  

An October 1989 private treatment record documents low back pain.

A June 2014 VA examination diagnosed multilevel degenerative osteoarthritis of the lumbar spine, moderate to moderately severe.  The examiner opined that the Veteran's current low back disability was not caused by, related to, or aggravated by the service-connected left hip Legg-Perthes disease with failed total hip replacement.  The examiner found that there was no biomechanical relationship between Legg-Perthes disease and the development of degenerative osteoarthritis of the spine.  The examiner noted that in addition to the normal aging process, the Veteran had worked in a variety of settings post-service, all of which could be associated with abnormal stressors on the spine.  The examiner found that the Veteran's back pain was first noted in 2002, and there was no objective evidence to support a diagnosis of a lower back condition until the present VA examination.

In October 2016, the same VA examiner provided an addendum to the prior examination report.  That examiner stated that after a careful review of the available records, it was the examiner's opinion that the Veteran's low back condition was not caused by, related to, or aggravated or permanently increased in severity beyond the natural progress of the disorder by service-connected disabilities to specifically include the Veteran's service-connected left hip disability, to include failed total left hip replacement and Legg-Perthes disease.  The examiner explained that the general consensus of numerous online medical resources is that the primary cause of lumbar degenerative osteoarthritis is aging.  The examiner that with aging, the water content of the cartilage increases, and the protein makeup of cartilage degenerates.

The examiner found no objective evidence of a back injury during the Veteran's service.  Since the Veteran left the service, he worked in a variety of settings which included ranch hand, tree pruner, cook, truck driver, crane operator, and delivery driver.  The examiner remarked that all of those jobs were associated with abnormal stressors on the spine resulting in degenerative osteoarthritis.

Specifically concerning the Veteran's Perthes' disease, the examiner quoted from a medical article which followed up with 96 Perthes' disease patients many years after the onset of the disease.  The study found that leg-length inequality was a common finding, but low-back pain was not a significant problem.  The study further found that leg-length inequality correlated poorly with low-back disorders; degeneration of the lumbar spine was the only factor that correlated well with low-back pain.

The examiner specified that there was no objective evidence to support the Veteran's contention that his low back disability was due to an altered gait caused by a left hip disability.  The examiner reiterated that the lumbar degenerative osteoarthritis was more likely than not caused by or related to the natural process of aging.  The examiner again cited studies which showed that leg-length inequality was a common finding years after a diagnosis of Legg-Perthes, but low-back pain was related to degeneration of the lumbar spine.

The Veteran has claimed entitlement to a low back disability as secondary to a service-connected left hip disability.  Specifically, he has asserted that he has a low back disability secondary to an altered gait caused by a left hip disability.  The Board concludes that the preponderance of the evidence is against a finding of a relationship to service or to any service-connected disability, to include as secondary to an altered gait.

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The lay statements describing the Veteran's pain are competent and credible.  However, the Board finds that an opinion as to the etiology of a back disability is a medical issue that requires medical training.

However, in October 2016, the VA examiner opined that it was less likely than not that the Veteran's low back disability was either caused by or aggravated by service or a service-connected left hip disability, to include as a result of an altered gait.  The Board finds the October 2016 VA examiner's opinions to be more probative than the Veteran's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the VA examiner is highly probative because it was supported by detailed rationale and provided by a trained medical professional.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service, his service-connected left hip, and the low back disability.  In particular, the examiner discussed the Veteran's other risk factors for developing degenerative joint disease of the back.  The examiner considered the lay statements.  The examiner cited to medical research to support the opinion.

Accordingly, the October 2016 VA examiner's opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Veteran has not submitted any medical evidence to support the contention that his low back disability is related to service or to a service-connected disability.

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service or service-connected disability and a low back disability is demonstrated by the competent evidence of record.  The Board is sympathetic to the Veteran in that it is clear he sincerely believes that his low back disability was caused by an altered gait due to a service-connected left hip disability.  However, the weight of the persuasive evidence of record does not support that contention.  The Board finds that the October 2016 VA examiner's opinion is the most persuasive evidence in this case.  The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claim of entitlement to service connection for a low back disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016) Mittleider v. West, 11 Vet. App. 181 (1998). 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran's only current service-connected disability is status post-total left hip replacement, rated 50 percent from April 1, 2011, to July 7, 2014; 100 percent from July 7, 2014, to September 1, 2015; and 30 percent as of September 1, 2015.  The current combined service-connected disability rating is 30 percent.  Thus, except of the period for which a 100 percent rating is already in effect, he does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to a TDIU if it is established that he is unable to secure or follow substantially gainful employment as a result of the effects of the service-connected disability.  38 C.F.R. § 4.16(b) (2016).  Therefore, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment, or work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2016).

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233 (2015).  The regulation requires that, in cases of Veterans who evidence suggests are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements of 38 C.F.R. 4.16(a) (2016), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2016).

The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and to TDIU under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) requires a determination that a particular Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  The Board must consider the Veteran's specific circumstances including his disabilities, education, and employment history when determining if he is unable to work.

A Vocational Evaluation Report completed in November 1988 shows that the Veteran was considered to be vocationally disabled by a counselor.  His primary disabilities were noted to be degenerative disease of the low back and left hip.  The Veteran had received his G.E.D. and had been trained as a cook while on active duty.  The Veteran's primary work experience had been as a ranch hand.  He had also worked as a tree pruner, a cook, a driver, a crane operator, and a delivery driver.  The evaluator opined that it was not feasible for the Veteran to be competitively employed at that time, primarily due to the lack of transferable work skills in keeping with his disabilities.  The evaluator also stated that an on-the-job training situation would be the most realistic training to pursue at a time the Veteran was capable of entering a full-time employment situation.  The Veteran's optimal work setting would include light duty occupations which would allow the Veteran to sit or stand as needed.

On a VA Form 21-8940 submitted in May 2011, the Veteran indicated that he had completed eight years of grade school and three years of high school.  He had been trained as a cook.  He stated that he had no other education or training.  He did not indicate the date he last worked full-time or the date he became too disabled to work.

On VA hip examination in May 2014, the examiner opined that the Veteran's hip condition would impair the Veteran's ability to perform prolonged weight-bearing activities.

On a VA Form 21-8940 submitted in November 2014, the Veteran indicated that he had last worked full-time in 1965.  He had worked as a day laborer and at spot jobs through 1985.  He indicated that he had completed two years of high school and had no other education or training.  

On VA hip examination in March 2016, it was noted that the Veteran had undergone two total hip joint replacements in 2002 and 2014.  After performing an examination, the examiner opined that the Veteran's left hip disability did not impact his ability to perform any type of occupational task.  A March 2016 X-ray of the hip was deemed to be unremarkable, and evaluation of the left hip showed a total left hip prosthesis with good juxtaposition of the prosthetic components.  No significant loosening or other bony abnormalities were evident.

After reviewing the entire record, the Board concludes that entitlement to TDIU is not warranted.  The most probative evidence of record shows that, solely considering the Veteran's service-connected disabilities, the Veteran more likely than not would be able to obtain gainful employment.  The Board finds that the evidence does not show anything out of the ordinary, or not average, in the Veteran's situation as a result of the service-connected left hip disability.  While the Veteran would have trouble with left hip pain, which would impair physical labor, the weight of the probative evidence of record does not indicate that he is unable to perform some type of substantially gainful employment specifically as a result of the single service-connected disability, with consideration of training and experience, and without consideration of age or nonservice-connected disabilities.  

The Veteran underwent a vocational evaluation in November 1988 and a vocational evaluator opined that it was not feasible for the Veteran to be competitively employed at that time.  However, that conclusion was based on both the Veteran's service-connected left hip disability and a nonservice-connected low back disability.  Additionally, the November 1988 vocational evaluator implied that the Veteran could be gainfully employed in the future.  The report specified that the Veteran's optimal work setting would include light duty occupations which would allow the Veteran to sit or stand as needed.  Therefore, the Board finds that the November 1988 vocational evaluation does not support a finding that the Veteran is unemployable solely due to service-connected disabilities.

In May 2014 and March 2016, the Veteran underwent VA examinations of the service-connected left hip disability.  Neither examiner indicated that the Veteran's service-connected left hip disability would significantly affect the Veteran's ability to maintain and obtain gainful employment in a sedentary capacity.  All of that evidence weighs against the claim.

While acknowledging that the Veteran has service-connected symptoms such as left hip pain, the weight of the persuasive evidence of record does not demonstrate that the Veteran's service-connected left hip disability alone is of such severity as to preclude his participation in all forms of substantially gainful employment for which he is qualified.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to TDIU and referral to VA's Director of Compensation Service is not warranted.  The claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a low back disability, to include as secondary to a left hip disability, is denied.

Entitlement to TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


